Title: From George Washington to Major General Philip Schuyler, 15 July 1776
From: Washington, George
To: Schuyler, Philip

 

Dear Sir
New York Head Qurs July 15. 1776

The inclosed Resolve and Extract of a Letter You will see is of some Standing: Upon Considering the Matter, I do not see how It is possible for Me to carry this Resolve into Execution, with tolerable Precision or Certainty[.] The Persons the Witnesses & All Other Circumstances are so totally unknown, that any Inquiry made by Me must be delusive & Unsatisfactory. I am therefore under the Necessity of passing It wholly by, or putting It under Your Direction, That as Time & Circumstance will admit, You will have It executed in the best Manner You can, to Answer the Wishes & Expectations of Congress.
Colo: Nicolson of a Regiment raised in this province, requests that his Conduct may be inquired into. I suppose he would be included in the above General Inquiry, But as that May be long delayed, I could wish his Case may be distinguished from the General Mass. I expect to receive from the Commissioners of Congress who went to Canada some Vouchers & proofs respecting him, as his Conduct did not appear to them in the most favorable View, But, none have Yet come to Hand, Lieut. Colo: Vischer I understand is a Material Witness against Col. Nicholson & will direct to such others as are expected to support the Charge against him.
I am Very sensible the General Inquiry requested by Congress, must be a Work of Difficulty & Delicacy. But as they seem to desire It very Earnestly, I hope It is not Impracticable[.] I should hope, upon a Conference with General Gates & Arnold some plan may be devised to comply with It, I am persuaded You will leave Nothing Unattempted on Your Part for this Purpose. I am with sincere Regard & Esteem Dear Sir, Your Most Obedt servt

G. Washington

